Case 1:19-cv-01041-RJJ-RSK ECF No. 38, PageID.695 Filed 12/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
____________________________________
UNITED STATES OF AMERICA and         )
THE STATE OF MICHIGAN,               )
                                     )
                  Plaintiffs,        )
                                     )                     Civil Action No. 1:19-cv-1041
            v.                      )                      Chief Judge Robert J. Jonker
                                     )                     Magistrate Judge Ray Kent
NCR CORPORATION,                     )
                                     )
                  Defendant.         )
                                     )
GEORGIA-PACIFIC LLC, GEORGIA-        )
PACIFIC CONSUMER PRODUCTS LP, )
INTERNATIONAL PAPER COMPANY, )
and WEYERHAEUSER COMPANY,            )
                                     )
                  Intervenors.       )
_______________________________ ___)

  UNITED STATES’ UNOPPOSED MOTION TO AUTHORIZE DEPOSIT OF FUNDS
                   INTO COURT REGISTRY ACCOUNT

       Pursuant to Fed. R. Civ. P. 67, the United States hereby moves that the Court enter an

Order authorizing Defendant NCR Corporation (“NCR”) to make deposits into the Court

Registry Account for settlement as contemplated by the Consent Decree (ECF No. 37) that was

recently entered by the Court.

       Payment by the NCR into the Court Registry Account would only be disbursed from the

Court Registry Account pursuant to a separate Withdrawal Order submitted to and approved by

the Court. The Withdrawal Order would direct disbursement to the Plaintiffs in accordance with

Paragraphs 43, 49, 50, and 52 of the Consent Decree. If the entry of the Consent Decree is

overturned through the appellate process, the money would be returned to NCR.

       For the foregoing reasons, the United States hereby moves that the Court enter an Order

authorizing NCR to make a payment into the Court Registry account as part of any proposed
Case 1:19-cv-01041-RJJ-RSK ECF No. 38, PageID.696 Filed 12/08/20 Page 2 of 3




settlement, with the deposited funds to earn interest in accordance with the Clerk of the Court’s

normal investment procedures.

       Pursuant to 28 U.S.C. § 1914(b) and the Judicial Conference Schedule of Fees, the

United States further requests that no fees be charged for services rendered on behalf of the

United States in conjunction with this deposit of funds in the Court Registry Account.

       A proposed “Order Authorizing NCR Corporation’s Deposit of Funds into Court Registry

Account” accompanies this Motion, and the United States respectfully requests that the Court

enter that Order.



Dated: December 8, 2020                  Respectfully submitted:

FOR THE UNITED STATES                        BRUCE C. GELBER
                                             Deputy Assistant Attorney General
                                             Environment and Natural Resources Division


                                              s/Kristin M. Furrie
                                             KRISTIN M. FURRIE
                                             Senior Counsel
                                             Environmental Enforcement Section
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, D.C. 20044
                                             (202) 616-6515
                                             kristin.furrie@usdoj.gov




                                                 2
Case 1:19-cv-01041-RJJ-RSK ECF No. 38, PageID.697 Filed 12/08/20 Page 3 of 3




                                         ANDREW BYERLY BIRGE
                                         United States Attorney
                                         Western District of Michigan

                                         Adam B. Townshend
                                         Assistant United States Attorney
                                         Western District of Michigan
                                         330 Ionia Ave. N.W., Suite 501
                                         Grand Rapids, MI 49503

Of Counsel:
NICOLE WOOD-CHI
Associate Regional Counsel
U.S. Environmental Protection Agency - Region 5
77 W. Jackson Blvd. (C-14J)
Chicago, IL 60604




                                            3
